 



Exhibit 10.1
Description of the Material Terms of the Company’s
2007 Management Bonus Program
     Under the Company’s 2007 Management Bonus Program (the “Program”), each of
the Company’s executive officers (William H. Largent, Eric W. Langille and Julia
A. Fratianne) has the opportunity to earn cash bonuses based upon the
achievement of certain quarterly and annual revenue and adjusted operating
income targets. The sum of the four quarterly targets and the sum of the four
quarterly potential payouts equal the annual target and the annual potential
payout, respectively. If quarterly targets are met, the Company will pay out
one-half of the bonus potential for such quarter upon certification of the
quarterly results by the Compensation Committee. If annual targets are met, the
Company will pay out the corresponding annual bonus less any actual quarterly
bonus payments that have been made during the year. In the aggregate, the
executive officers have the potential to receive bonuses between 5% and 80% of
their base salary under the Program in accordance with the chart below:

                  Payout as a Percentage of Base Salary     Threshold   Target  
Maximum
William H. Largent
  6.25%      50%   80%
Eric W. Langille
  5%      40%   64%
Julia A. Fratianne
  5%      40%   64%

     For purposes of the Program, adjusted operating income is defined as
operating income exclusive of stock option and restricted stock expenses. No
quarterly or annual bonus is payable unless the participant is continuously
employed by the Company through the end of the quarter or year, as applicable.
The Program shall terminate upon a change in control of the Company, and no
bonuses shall be earned or paid under the Program with respect to the quarter in
which such change in control occurs and thereafter, and any bonus earned and
accrued, but unpaid in the quarter or quarters prior to the change in control,
due to the fact that such unpaid amounts were to be subject to annual
adjustment, shall be paid out to the Program participants as soon as practicable
following the date of such change in control.

 